‘Case 1:21-cr-00175-SAG Document 12 Filed 05/19/21 Page 1 of 1

PRED
U.S. UISTRICT COURT
GISTRIG?T OS FYE ABD

207TAY 19° PH OS: b 4

PT pete: AE IPs

IN THE UNITED § “ATES DIS ICT COURT
FOR THE DISTRICT OF MARYLAND

* a PK DEPUTY

ey
"SRA USAC CLOROR LS

 

UNITED STATES OF AMERICA * IN co
*
¥. * CRIMINAL NO. OF} 6 Z Cy
*
JOSE PORTILLO-SARAVIA, *  ‘(iHegal Reentry of Deported Alien,
a/k/a “HEIDI PORTILLO,” *  8U,S.C. § 1326(a))
4

Befendant *

INDICTMENT
COUNT ONE
‘The Grand Jury for the District of Marvland charges that:
On or about January 22, 2020, in the District of Maryland, the defendant,

JOSE PORTILLO-SARAVIA,
a/k/a “HEIDI PORTILLO,”

an alien who previously had been deported and removed. knowingly entered and was found in
the United States of America, the said defendant having not obtained the express consent of the
Attorney General of the Linited States or his or her successor. the Secretary for Homeland
Security (Title 6, United States Code. Sections 202(3), 202(4) and 557), to reapply for admission
into the United States as required by law.

8 U.S.C. § 1326(a)

jonathan F. Lenzner

 

Jonathan F. |.enzner
Acting United States Attorney

A TRUE BILL:

SIGNATURE REDACTED S542!

Date

 

 
